UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of earliest event reported:October 12, 2011 AMR CORPORATION_ (Exact name of registrant as specified in its charter) Delaware1-840075-1825172_ (State of Incorporation) ( Commission File Number)(IRS Employer Identification No.) 4333 Amon Carter Blvd.Fort Worth, Texas76155 (Address of principal executive offices)(Zip Code) (817) 963-1234_ (Registrant's telephone number) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure NOTICE OF EARNINGS RELEASE AND WEBCAST AMR Corporation (AMR), parent company of American Airlines, Inc., anticipates announcingthird quarter 2011 earnings on Wednesday, October 19, 2011. In conjunction with the announcement, on that date AMR will host a conference call with the financial community at 2pm Eastern Time. During this conference call, senior management of AMR will review, among other things, details of AMR's third quarter financial results, the industry environment, recent strategic initiatives, the revenue environment, cash flow results, liquidity measures, capital requirements and will provide an outlook for the future. A live webcast of this call will be available on the Investor Relations page of the American Airlines website (www.aa.com). A replay of the webcast will also be available for several days following the call. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMR CORPORATION /s/ Kenneth W. Wimberly Kenneth W. Wimberly Corporate Secretary Dated:October 12, 2011
